 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
      DAVIS WRIGHT TREMAINE LLP,                           Case No. 2:19-cv-334-RSM
 9
                                    Plaintiff,             JOINT STIPULATION AND ORDER
10
                     v.
11

12    UNITED STATES CUSTOMS AND BORDER
      PROTECTION,
13
                                    Defendant.
14

15

16          Pursuant to Local Civil Rule 7(j) and 7(k), the parties, through their counsel, agree and

17   stipulate to ask this Court to enter the following summary judgment briefing schedule, which

18   briefly extends the current deadlines:

19

20                                  Current Deadline                New Proposed Deadline
      Defendant’s Cross-Motion
21    and Opposition to             March 6, 2020                   March 13, 2020
      Plaintiff’s Motion
22    Plaintiff’s Joint Reply In
23    Support of Plaintiff’s        March 13, 2020                  March 27, 2020
      Motion and Opposition to
24    Defendant’s Cross Motion
      Defendant’s Reply in          March 20, 2020                  April 6, 2020
25    Support of Defendant’s
      Cross-Motion
26

27

28    JOINT STIPULATION AND ORDER                                         UNITED STATES ATTORNEY
      2:19-cv-334-RSM                                                    700 STEWART STREET, SUITE 5220
      PAGE– 1                                                              SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1     1. By March 13, 2020, Defendant will file a joint opposition to Plaintiff’s motion and cross-

 2        motion for summary judgment of no more than 24 pages.

 3     2. By March 27, 2020, Plaintiff will file a joint reply in support of its motion and opposition

 4        to Defendant’s cross-motion of no more than 12 pages.

 5     3. By April 6, 2020, Defendant will file a reply in support of its cross-motion of no more

 6        than 12 pages.

 7

 8        DATED this 5th day of March, 2020.

 9                                                       Respectfully submitted,
10
                                                         BRIAN T. MORAN
11                                                       United States Attorney

12                                                       s/ Katie Fairchild
                                                         KATIE FAIRCHILD, WSBA #47712
13                                                       Assistant United States Attorney
14                                                       United States Attorney’s Office
                                                         700 Stewart Street, Suite 5220
15                                                       Seattle, Washington 98101-1271
                                                         Phone: 206-553-4358
16                                                       Fax: 206-553-4067
                                                         Email: katie.fairchild@usdoj.gov
17

18                                                       Attorney for Defendant

19

20

21

22

23

24

25

26

27

28   JOINT STIPULATION AND ORDER                                          UNITED STATES ATTORNEY
     2:19-cv-334-RSM                                                     700 STEWART STREET, SUITE 5220
     PAGE– 2                                                               SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                                              DAVIS WRIGHT TREMAINE LLP
 1

 2                                            s/ John McKay
                                              JOHN MCKAY, WSBA #12935
 3                                            s/ Chris Morley
                                              CHRIS MORLEY, WSBA #51918
 4                                            920 Fifth Avenue, Suite 3300
                                              Seattle, WA 98101
 5                                            Telephone: (206) 622-3150
 6                                            Fax: (206) 757-7700
                                              E-mail: johnmckay@dwt.com
 7                                            E-mail: chrismorley@dwt.com

 8                                            Attorneys for Plaintiff
 9

10
                                       ORDER
11
          PURSUANT TO STIPULATION IT IS SO ORDERED this 6th day of March 2020.
12

13                                      A
                                        RICARDO S. MARTINEZ
14
                                        CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT STIPULATION AND ORDER                               UNITED STATES ATTORNEY
     2:19-cv-334-RSM                                          700 STEWART STREET, SUITE 5220
     PAGE– 3                                                    SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
